         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-2
                                 4 Entered    Filed 09/02/20
                                           on FLSD           Page 1 of 7Page 1 of 7
                                                    Docket 04/14/2020



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                                                                     Exhibit B
                               CASE NO. 20-80614-CIV-ALTMAN

 LARRY KLAYMAN,

        Plaintiff,
 v.

 INFOWARS, LLC, et al.,

       Defendants.
 _________________________________________/

                     ORDER REQUIRING MORE DEFINITE STATEMENT

        Larry Klayman was upset when Roger Stone called him “incompetent” on national

 television. See Complaint [ECF No. 1] ¶ 44. So, he filed this Complaint—which, when attachments

 are included—is 46 pages long. See id. at 1–46.

        In the Complaint, Klayman asserts five causes of actions against five Defendants.

 Somewhat surprisingly—given the allegations—none of the Defendants is named Roger Stone.

 Instead, Klayman has sued: Infowars, LLC; Free Speech Systems, LLC; Alex Jones; David Jones;

 and Owen Shroyer. See id. at 1. Against these Defendants, Klayman levies (1) three counts relating

 to Mr. Stone’s allegedly defamatory statements; (2) one count of Unfair Competition under the

 Lanham Act; and (3) one count of Unfair and Deceptive Trade Practices under the Florida

 Deceptive and Unfair Trade Practices Act (“FDUTPA”). See generally id. at 1–21.

        The Complaint, however, is a shotgun pleading. It is, in the words of the Eleventh Circuit,

 “replete with conclusory, vague, and immaterial facts not obviously connected to any particular

 cause of action.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322 (11th Cir.

 2015); see also FED. R. CIV. P. 8(a) (“A pleading that states a claim for relief must contain . . . a

 short and plain statement of the claim showing that the pleader is entitled to relief.”
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-2
                                 4 Entered    Filed 09/02/20
                                           on FLSD           Page 2 of 7Page 2 of 7
                                                    Docket 04/14/2020



 (emphasis added)).

        To give some notable examples, Klayman avers that “Defendant Alex Jones is a well-

 known extreme and totally discredited ‘conspiracy theorist’ and media personality.” Id. ¶ 6. He

 goes on to inform the Court that the “Sandy Hook families had to endure years of abuse and torture

 from Defendants before finally filing suit against numerous parties.” Id. ¶ 17. “Furthermore,” he

 continues, “Defendant Alex Jones in concert with the other Defendants propagated and promoted

 the ‘Pizzagate’ conspiracy on his show.” Id. ¶ 19. These statements are wholly irrelevant to the

 Complaint’s causes of action and serve none of its stated purposes: The Sandy Hook tragedy, for

 instance, plays no part in the Plaintiff’s claims, and Defendant Jones’ status as a conspiracy

 theorist—true or not—is similarly immaterial.

        Of course, if these deficiencies plagued only one or two sentences in an otherwise-

 compliant complaint, the Court might look the other way. But the whole Complaint is littered with

 ostentatious irrelevancy. Take, for example, paragraph 27, which reads as follows:

        27.     Stone likes to portray himself as Mafia, and indeed on information and
        belief has Mafia connections, frequently making reference to Mafia figures who he
        admires, as well as other unsavory types who have been alleged to have engaged in
        unethical and/or illegal behavior. For example, he frequently makes reference to
        his heroes being Hyman Roth in the ‘Godfather,” who was the movie version of
        Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for his role in
        Watergate. In this regard, after Stone was indicted he held a press conference on
        the courthouse steps of the federal courthouse in Ft. Lauderdale, where he was
        booked, with his arms defiantly in the air in the “victory’ pose used by Nixon after
        he resigned in disgrace as a result of the Watergate scandal. At the time, Stone had
        been employed by a Nixon group called CREEP, or the Committee to Reelect the
        President. Defendant Stone even has a large tattoo of Richard Nixon affixed to his
        back. Thus, given his admiration for persons such as these, particularly Mafia
        figures, his actions as pled herein can be taken as threats, as well as being
        defamatory. And, Plaintiff Corsi is 72 years old and thus very vulnerable
        emotionally and physically to these threats. Stone’s intentional infliction of
        emotional distress and coercion and threats are intended to try even cause Plaintiff
        Corsi to have heart attacks and strokes, in order that Plaintiff will be unable to
        testify at Stone’s criminal trial. Tellingly, Stone threatened kill a material witness
        and his service dog, Credico, Person 2 in the Mueller Indictment, “Mafia style.”
                                                  2
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-2
                                 4 Entered    Filed 09/02/20
                                           on FLSD           Page 3 of 7Page 3 of 7
                                                    Docket 04/14/2020



        Stone also fashions himself and indeed has the reputation, at a minimum, as being
        the preeminent “dirty trickster.” See “Get Me Roger Stone” on Netflix.

 Compl. ¶ 27 (grammatical errors in original).

        In just one paragraph, Klayman manages to reference the Mafia, Hyman Roth, Meyer

 Lansky, Roy Cohn, Richard Nixon, the Watergate Scandal, a “group called CREEP,” a “large

 tattoo of Richard Nixon,” an emotional support animal, an internet streaming service, a

 documentary, and the Mueller Indictment—not to mention several serious allegations of witness

 tampering and intimidation. Id. ¶ 27. This paragraph plainly violates FED. R. CIV. P. 10(b), which

 requires that “[a] party . . . state its claims or defenses in numbered paragraphs, each limited as far

 as practicable to a single set of circumstances.” (emphasis added).

        But the problem lies, not so much in the sheer number or variety of allegations—though

 these are, in themselves, problematic. The problem is, rather, that the Defendants cannot properly

 answer this paragraph with a simple “Admitted,” “Denied,” or “I don’t know”—as FED. R. CIV. P.

 8(b) requires them to do. After all, some of these “facts” are true, others may not be, some are

 factual averments, others are legal conclusions, and many more may be the kinds of things the

 Defendants know nothing about—all within a single paragraph.

        Again, it would be one thing if paragraph 27 were unique in this respect. But the entire

 Complaint is similarly deficient. So, for instance, whole pages of the Complaint are dedicated to

 Roger Stone’s pending criminal prosecution. See generally Compl. at 6–8. In fact, the Plaintiff

 attaches to the Complaint a copy of the indictment against Mr. Stone—this, despite the fact that

 Mr. Stone is not a party to this case. See id. at 21. Either way, the pending criminal prosecution

 against Mr. Stone is wholly irrelevant to the Plaintiff’s defamation claims.

        The Plaintiff’s decision to include a count of Unfair Competition under the Lanham Act



                                                   3
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-2
                                 4 Entered    Filed 09/02/20
                                           on FLSD           Page 4 of 7Page 4 of 7
                                                    Docket 04/14/2020



 warrants separate discussion. See Compl. at 16–18. To have standing1 to bring a claim under the

 Lanham Act, the Plaintiff’s injuries must fall within the “zone of interests” the statute was intended

 to protect. See Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 130 (2014)

 (“The zone-of-interests test is therefore an appropriate tool for determining who may invoke the

 cause of action in § 1125(a).”). Identifying those interests “requires no guesswork, since the Act

 includes an ‘unusual, and extraordinarily helpful,’ detailed statement of the statute’s purposes.”

 Id. at 131 (citation omitted). Those “purposes” are set out in 15 U.S.C. § 1127, which provides:

        The intent of this chapter is to regulate commerce within the control of Congress
        by making actionable the deceptive and misleading use of marks in such commerce;
        to protect registered marks used in such commerce from interference by State, or
        territorial legislation; to protect persons engaged in such commerce against unfair
        competition; to prevent fraud and deception in such commerce by the use of
        reproductions, copies, counterfeits, or colorable imitations of registered marks; and
        to provide rights and remedies stipulated by treaties and conventions respecting
        trademarks, trade names, and unfair competition entered into between the United
        States and foreign nations.

        The Plaintiff’s alleged injury appears to lie well outside the zone of these interests. He

 alleges no use of a “mark,” mentions no “unfair competition,” claims no “counterfeiting,” and does

 not reference any international commerce. Instead, he brings a Lanham Act claim as an attorney

 whose reputation was (allegedly) harmed when a television personality (apparently) expressed a

 negative opinion of him. See Compl. ¶ 77 (“Defendants have made false and/or misleading

 statements that have deceived and/or had the tendency to deceive a substantial segment of the

 receiving audience.”). Because this injury does not plausibly fall within the purview of the Lanham

 Act’s “zone of interests,” its inclusion in the Complaint is purely “conclusory.”




 1
  It is the Court’s responsibility to “zealously insure that jurisdiction exists over a case.” Smith v.
 GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001).
                                                   4
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-2
                                 4 Entered    Filed 09/02/20
                                           on FLSD           Page 5 of 7Page 5 of 7
                                                    Docket 04/14/2020



        At its core, the Plaintiff’s claim is straightforward: he was injured, he says, when a

 television personality defamed him on a national television program. Rather than plead these

 simple facts, however, the Plaintiff has delved deeply into the Defendants’ personal histories in a

 way that untethers most of his factual allegations from the Complaint’s causes of action. This type

 of shotgun pleading is inappropriate in federal court. See, e.g., Weiland, 792 F.3d at 1323 (“The

 unifying characteristic of all types of shotgun pleadings is that they fail to one degree or another,

 and in one way or another, to give the defendants adequate notice of the claims against them and

 the grounds upon which each claim rests.”).

        Nevertheless, the Eleventh Circuit has warned that a “district court abuses its discretion

 when it dismisses an action sua sponte without providing the plaintiff with notice of its intent to

 dismiss or an opportunity to respond, unless amendment would be futile or the complaint is

 patently frivolous.” Brinson v. Welsh, 709 F. App’x 582, 584 (11th Cir. 2017) (citing Surtain v.

 Hamlin Terrace Found., 789 F.3d 1239, 1248 (11th Cir. 2015) (cleaned up)). And this Court is not

 prepared (at least not yet) to say that the Complaint is “patently frivolous”—and so, it will not be

 dismissed.

        Fortunately, though, the Eleventh Circuit has approved of a less-drastic remedy in these

 circumstances: When faced with a shotgun pleading, the Circuit has said, district courts should sua

 sponte require the plaintiff to amend his complaint before the defendant wastes resources

 responding to a pleading that patently violates the Federal Rules of Civil Procedure. See, e.g.,

 Ferrell v. Durbin, 311 F. App’x 253, 259 n.8 (11th Cir. 2009) (“When presented with a shotgun

 complaint, the district court should order repleading sua sponte.”); Davis v. Coca-Cola Bottling

 Co. Consol., 516 F.3d 955, 984 (11th Cir. 2008) (“In light of defense counsel’s failure to request

 a repleader, the court, acting sua sponte, should have [required a more definite statement].”

                                                  5
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-2
                                 4 Entered    Filed 09/02/20
                                           on FLSD           Page 6 of 7Page 6 of 7
                                                    Docket 04/14/2020



 (cleaned up)); Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. Coll., 77 F.3d 364, 367 n.5

 (11th Cir. 1996) (“On examining those pleadings, the court, acting sua sponte, should have struck

 the plaintiff’s complaint, and the defendants’ answer, and instructed plaintiff’s counsel to file a

 more definite statement.”); see also Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1127 (11th

 Cir. 2014) (“[W]hy should parties wait until discovery to identify, with precision, the subject of

 the litigation? That is exactly backward. Civil pleadings are supposed to mark the boundaries for

 discovery; discovery is not supposed to substitute for definite pleading.”); Wagner v. First Horizon

 Pharm. Corp., 464 F.3d 1273, 1279 (11th Cir. 2006) (“[Shotgun] pleadings divert already stretched

 judicial resources into disputes that are not structurally prepared to use those resources

 efficiently.”); Byrne v. Nezhat, 261 F.3d 1075, 1130 (11th Cir. 2001) (“[S]hotgun pleadings wreak

 havoc on the judicial system.”).

        This Court will follow that admonition here and require the Plaintiff to amend his

 Complaint before any response is filed.

        Accordingly, the Court hereby

        ORDERS as follows:

        1. The Plaintiff shall, by April 23, 2020, file an Amended Complaint that

            complies with the Eleventh Circuit’s holding in Weiland, the Federal Rules of

            Civil Procedure, and this Order. In particular, the Plaintiff shall remove all

            references to irrelevant, conclusory, and scandalous material.

        2. The Plaintiff shall then serve a copy of the Amended Complaint, together with

            this Order, on each of the Defendants.




                                                  6
         Case 1:20-cv-00298-LY
Case 9:20-cv-80614-RKA         Document
                        Document        57-2
                                 4 Entered    Filed 09/02/20
                                           on FLSD           Page 7 of 7Page 7 of 7
                                                    Docket 04/14/2020



       3. If the Plaintiff chooses to include his Lanham Act claim in his Amended

          Complaint, he must SHOW CAUSE, by April 27, 2020, that he has standing

          to pursue that claim.

       4. Failure to comply with this Order will result in dismissal without prejudice and

          without further notice.

       DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of April 2020.




                                                    _________________________________
                                                    ROY K. ALTMAN
                                                    UNITED STATES DISTRICT JUDGE
 cc:   counsel of record




                                               7
